               Case 1:19-cv-10333-MKV Document 14 Filed 06/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Eric Rogers
                                      Plaintiff(s),

                                                                        19             10333       MKV
                                                                                Civ.           (     )
                      - against -
                                                                       CLERK'S CERTIFICATE
Burritos Y Mas, Corp and 1571 Lexington LLC,                               OF DEFAULT

                                    Defendant(s),
-------------------------------------------------------------X

                     I, RUBY J. KRAJICK, Clerk of the United States District Court for

the Southern District of New York, do hereby certify that this action was commenced on
November 6, 2019
                        with the filing of a summons and complaint, a copy of the summons and
                                                      Burritos Y Mas, Corp and 1571 Lexington LLC
complaint was served on defendant(s)
                             Nancy Dougerty, Legal Secretary of State
by personally serving                                                                                    ,
                                                          12/5/19 & 12/9/19                 6&7
and proof of service was therefore filed on                                   , Doc. #(s)                .

I further certify that the docket entries indicate that the defendant(s) has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the

defendant(s) is/are hereby noted.

Dated: New York, New York

                            , 20                                       RUBY J. KRAJICK
                                                                         Clerk of Court


                                                                 By: _________________________
                                                                           Deputy Clerk




SD N Y W eb 3/2015
